DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 101 because the claimed invention are directed to abstract idea without significantly more. The claim(s) recite(s) mathematical concepts:  a distance function between each value in the first data block and each value in the second data block.  The distance function is merely a difference between two points in space represented by each value in respective data block. 

This judicial exception is not integrated into a practical application because instant claim merely recites a graphic processing unit (GPU), main memory, and cache region (just a region of memory). The GPU, memory, and cache are merely generic computing elements. Recited claim amounts to no more than mere instructions to apply the mathematic concepts using generic computer components.  The claim is directed to an abstract idea.



Claims 2, 8, and 14 are rejected under 35 U.S.C. 101 because the claimed invention are directed to abstract idea without significantly more. See rejections to claims 1, 7, and 13 above. 

This judicial exception is not integrated into a practical application because instant claim  merely recites an additional “register” of the GPU. The register is merely generic computing elements. Recited claim amounts to no more than mere instructions to apply the mathematic concepts using generic computer components.  The claim is directed to an abstract idea.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because loading data block from one region of memory to another is insignificant extra solution activity.  They are merely data gathering activity using generic computer components and cannot provide an inventive concept.  The claim is not patent eligible.



Claims 4, 10, and 16 are rejected under 35 U.S.C. 101 because the claimed invention are directed to abstract idea without significantly more. See rejections to claims 1, 7, and 13 above. 

This judicial exception is not integrated into a practical application because instant claim  merely recites an additional “cache region”. The cache is merely generic computing elements. Recited claim amounts to no more than mere instructions to apply the mathematic concepts using generic computer components.  The claim is directed to an abstract idea.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional distance function is insignificant extra solution activity.  They are merely more of same abstract idea that was rejected in claim 1, 7, and 13.  The claim is not patent eligible.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitaksirianan et al., Non-Patent Literature/Publication, “Efficient 2-Body Statistics Computation on GPUs:  Parallelization & Beyond”, hereinafter Pitaksirianan.

Referring to claim 1, Pitaksirianan teaches, as claimed, a system for solving two-body statistics (2-B3S) problems with a graphics processing unit (GPU), comprising: 

a main memory and the GPU (high-speed memory and GPU, see Page 380, Column 2, Paragraph 2); 

machine readable instructions (see Page 382, Algorithm 2) stored in the main memory that, when executed by the GPU, cause the system to at least: 

load a first input data block (see Page 382, Algorithm 2, Line 1) from the main memory into a first cache region of the GPU, the first input data block comprising a first array of values; 

load a second input data block from (see Page 382, Algorithm 2, Line 3) the main memory into a second cache region of the GPU, the second input data block comprising a second array of values; and 

compute a distance function (see Page 382, Algorithm 2, Line 5) between each value in the first data block and each value in the second data block.

As to claim 2, Pitaksirianan teaches the system of claim 1, wherein the machine readable instructions the compute the distance function between each value in the first data block and each value in the second data block further cause the system to at least: load a value from the first array of values into a register of the GPU; and compute a distance function between the value in the register of the GPU and each value in the second data block.  



As to claim 3, Pitaksirianan teaches the system of claim 1, wherein the distance function is provided as an input (see Page 382, Algorithm 2, Lines 5 and 10; Note, functions are input to variable output “d”) to the machine readable instructions.  

As to claim 4, Pitaksirianan teaches the system of claim 1, wherein the distance function is a first distance function and machine readable instructions stored in the main memory, when executed by the GPU, further cause the system to at least: load a third input data block from the main memory into a third cache region (see Page 382, Algorithm 2, Line 10), the third input block comprising a third array of values; and concurrently compute: the first distance function between each value in the first data block and each value in the second data block; and a second distance function between each value in the first data block and each value in the third data block.  

As to claim 5, Pitaksirianan teaches the system of claim 4, wherein the machine readable instructions stored in the main memory, when executed by the GPU, further cause the system to at least: allocate a buffer in the memory (see Page 382, Fig. 1); divide the buffer into a plurality of pages (small blocks, see Page 382, Column 1, Paragraph 2 and Fig. 1); assign a first one of the plurality of pages to a first thread (threads, see Page 382, Column 1, Paragraph 2 and Fig. 1) that computes the first distance function; assign a second one of the plurality of pages to a second thread that computes the second distance function; initialize a global pointer (see Page 382, Fig. 1, Global Memory points Blocks) that references a position of the first available page of the 

As to claim 6, Pitaksirianan teaches the system of claim 1, wherein the first input data block is selected from a first data set and the second input data block is selected from a second data set (see Page 382, Algorithm 2, Lines 6 and 11).

As to claims 7-18, they are directed to a method/program to implement the system as set forth in claims 1-6 respectively.  Therefore, they are rejected on the same basis as set forth hereinabove.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Ide (U.S. Pub. 2007/0192066) discloses pairwise symmetry decomposition method.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183